DETAILED ACTION

Remarks
Claims 1-6, 8-13, and 15-20 have been examined and rejected. This Office action is responsive to the amendment filed on 02/10/2021, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term "substantively" in claims 1, 8, 15, and 16 is a relative term which renders the claim indefinite.  The term "substantively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how much " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how much interaction is required to be considered insubstantial.

Regarding claims 2-7, 9-14, and 16-20, claims 2-7, 9-14, and 16-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jesensky et al. (US 10,254,928 B1, published 04/09/2019), hereinafter Jesensky, in view of Sherwin et al. (US 20180174229 A1, published 06/21/2018), hereinafter Sherwin.

	Regarding claim 1, Jesensky teaches the claim comprising:
A server, comprising: one or more processors; and memory to maintain one or more components executable by the one or more processors, the one or more components comprising (Jesensky Figs. 1-39; col. 19 [line 58], the back-end server 302 may include one or more processors (processor(s)) 310, one or more memory devices 312 (generically referred to herein as memory 312); col. 23 [line 20], the card producer server 304 may include one or more processors):
a rules engine configured to: generate card definitions for groups of cards according to respective themes or concepts (Jesensky Figs. 1-39; col. 11 [line 5], as shown in FIG. 1, one or more card producers 102 (remote or local) may generate one or more cards 104; col. 11 [line 24], contextual data may be received from any number of context sources and may include any data that may indicate a current use context for the user device 118; col. 11 [line 48], identify one or more cards 104(R)-104(R+X) with constraints that are satisfied by the contextual data for rendering in a user interface (UI) 116 (group of cards displayed according to respective themes or concepts); col 6. [line 5], a card generated by a card producer may include card content intended for presentation to a user via a user interface of a card client, and may further include card metadata that indicates various attributes of the card; card content may include text, graphics, video content, animated content, or the like; the card content may further include a representation of a uniform resource identifier (URI) such as, for example, a hyperlink that when selected causes other content to be presented to the user and widgets; the card may be generated using a template that may define the organization, formatting, size, and type of card content that can be presented; col. 33 [line 16], card metadata 1302 may additionally include a card type identifier 1310 that may indicate the type of card (e.g., a meal-related card, a weather-related card, etc.) (see also col. 6 [line 42]); col. 7 [line 4], card producer may produce multiple instances of a card, with each instance having a different card instance identifier but the same card identifier; different instances of a card may correspond to different versions of a card with different card content relevant to different contextual conditions; a card producer may produce 
receive a request for a card definition that describes data and functionality of a card surfaced for display in accordance with one or more rules, the card resulting from evaluation of the card definition in accordance with one or more facts (Jesensky Figs. 1-39; col 6. [line 5], a card generated by a card producer may include card content intended for presentation to a user via a user interface of a card client, and may further include card metadata that indicates various attributes of the card; card content may include text, graphics, video content, animated content, or the like; the card content may further include a representation of a uniform resource identifier (URI) such as, for example, a hyperlink that when selected causes other content to be presented to the user and widgets (data and functionality); col. 7 [line 39], an example set of constraints may include the following: 1) within a specified radius of the most relevant location, 2) not the home location, and 3) within a specified time range; col. 15 [line 65] – col. 16 [line 24], while the card may be tailored to the new device context 200 resulting from the change in device context, the card may nonetheless specify additional constraints that need not be related to the change in device context and which need to be met in order to present card content of the card; the device 200 may leverage the rules engine 208 to determine whether such additional constraints are satisfied before delivering the card for presentation by the card client 220; a card producer 248 may generate multiple instances of a card object, each instance specifying different constraints (e.g., different contextual conditions) that may need to be met before the associated card content can be presented (card surfaced in accordance with rules); col. 28 [line 36], FIG. 6 is a hybrid system and process flow diagram illustrating generation and presentation ;
set rules for the surfacing of the cards by group (Jesensky Figs. 1-39; col 6. [line 5], a card generated by a card producer may include card content intended for presentation to a user via a user interface of a card client, and may further include card metadata; col. 7 [line 39], an example set of constraints may include the following: 1) within a specified radius of the most relevant location, 2) not the home location, and 3) within a specified time range; col. 11 [line 48], identify one or more cards 104(R)-104(R+X) with constraints that are satisfied by the contextual data for rendering in a user interface (UI) 116 (group of cards surfaced according to rules); col. 15 [line 65] – col. 16 [line 24], a card producer 248 may generate multiple instances of a card object, each instance specifying different constraints (e.g., different contextual conditions) that may need to be met before the associated card content can be presented (group of cards ;
receive the one or more facts (Jesensky Figs. 1-39; col. 28 [line 49], at operation 604, the device agent 206 may send the updated contextual data to the device service 240 in the form of a request for new or updated cards; col. 28 [line 54] – col. 29 [line 13], at operation 608, the device service 240 may make a call to the context service 242 to update stored contextual data to indicate the change in device location; at operation 610, the context service 242 may store the updated contextual data 650 indicative of the new device location; at operation 612, the context service 242 may notify listeners of the changed device location; the listeners may include one or more card producers that generate cards that may be affected by the change in device location; a particular card producer 248 may detect the changed device location and may ;
one of generate or modify the requested card definition substantively in response to receiving the one or more facts and in accordance with one or more of the rules; configure dynamically the generated or modified card definition for evaluation (Jesensky Figs. 1-39; col. 28 [line 54] – col. 29 [line 13], if the producer 248 generates a weather-related card, the producer 248 may query a weather service for a current or future weather forecast associated with the new device location (indicating card definition is generated in response to real time contextual information); upon receiving the updated card content from the data source 655, the card producer 248 may generate a new card object or an updated card object at operation 616; a new card object may include the updated card content and a new card identifier, and may replace an existing card of the same card type; an updated card object may include the updated card content and the same card identifier as an existing card of the same card type such that the existing card content of the existing card is replaced with the updated card content while maintaining the existing card; col. 15 [line 65] – col. 16 [line 24], while the card may be tailored to the new device context 200 resulting from the change in device context, the card may nonetheless specify additional constraints that need not be related to the change in device context and which need to be met in order to present card content of the card (card definitions are generated or modified in accordance with rules to include constraints in the card metadata and dynamically configured for evaluation)); 
and serve the configured card definition (Jesensky Figs. 1-39; col. 29 [line 14], upon creating the new/updated card, the card producer 248 may call an API to push the new/updated card to the card service 244; at operation 618, the card service 244 may store the new/updated card 660; at operation 620, the card service 244 may notify the device service 240 of the new/updated card; at operation 622, the device service 240 may make a call to the card service 244 to fetch the new/updated card; at operation 624, the device service 240 may send the 
	However, Jesensky fails to expressly disclose in real time.  In the same field of endeavor, Sherwin teaches:
in real time (Sherwin Figs. 1-8; [0028], a card updater to update the multiple widget cards within the feed based on real time events; [0050], updating the multiple widget cards within the feed based on real time events; [0068], system 100 comprises a product card system 10; [0069], system 100 may use a web-based architecture implemented on servers; product card system 10 may comprise a feed displayer 107; [0282], feed displayer 107 may comprise a card updater 1075; [0320], card feed displayer 107 may support a card feed which includes cards 70 based on real-time updated info from system 100 (live cards); [0321], card updater 1075 may update cards during their display in the feed; card updater 1075 may also use pre-defined rules as stored in repository 11f, rules under which card 70 may be updated cards 70 may appear or disappear based on the updated information and that their presentation and priority within the feed may be affected by this live data; [0322], cards 70 may be affected by real-time updated information from system 100; these cards may be known as live cards 70; card updater 1075 may as a result, add or remove such cards 70 to/from a feed or may change their presentation or sort order; card updater 1075 may turn such a live card 70 into an interactive card 70)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated in real time as suggested in Sherwin into Jesensky.  Doing so would be desirable because there are drawbacks in prior art card systems which may be improved (see Sherwin [0060-0061]).  Additionally, content of cards may be affected by real-time information (see Sherwin [0322]).  Thus it would be beneficial to enable the system to provide the user with the most contextually relevant card information at a time when the 

Regarding claim 8, claim 8 contains substantially similar limitations to those found in claim 1, the only difference being A computer-implemented method, comprising (Jesensky Figs. 1-39; abs. systems, methods, and computer-readable media are disclosed for generating cards).  Consequently, claim 8 is rejected for the same reasons.

	Regarding claim 15, Jesensky teaches the claim comprising:
A computer-implemented method, comprising (Jesensky Figs. 1-39; abs. Systems, methods, and computer-readable media are disclosed for generating cards):
generating card definitions for groups of cards according to respective themes or concepts (Jesensky Figs. 1-39; col. 11 [line 5], as shown in FIG. 1, one or more card producers 102 (remote or local) may generate one or more cards 104; col. 11 [line 24], contextual data may be received from any number of context sources and may include any data that may indicate a current use context for the user device 118; col. 11 [line 48], identify one or more cards 104(R)-104(R+X) with constraints that are satisfied by the contextual data for rendering in a user interface (UI) 116 (group of cards displayed according to respective themes or concepts); col 6. [line 5], a card generated by a card producer may include card content intended for presentation to a user via a user interface of a card client, and may further include card metadata that indicates various attributes of the card; card content may include text, graphics, video content, animated content, or the like; the card content may further include a representation of a uniform resource identifier (URI) such as, for example, a hyperlink that when selected causes other content to be presented to the user and widgets; the card may be generated using a template that may define the organization, formatting, size, and type of card content that can be presented; col. 33 [line 16], card metadata 1302 may additionally include a 
receiving customer-specific unique facts and customer-nonspecific non-unique facts (Jesensky Figs. 1-39; col. 28 [line 54] – col. 29 [line 13], at operation 608, the device service 240 may make a call to the context service 242 to update stored contextual data to indicate the change in device location; at operation 610, the context service 242 may store the updated contextual data 650 indicative of the new device location; at operation 612, the context service 242 may notify listeners of the changed device location; the listeners may include one or more card producers that generate cards that may be affected by the change in device location; a particular card producer 248 may detect the changed device location and may query a data source 655, at operation 614, for updated card content that is pertinent to the new device location; col. 4 [line 18], contextual data received from one or more context sources may include location data that indicates a current location of a user device, historical device locations over some period of time, and so forth; the contextual data may further include time data that includes a date/timestamp indicating a current date and/or time; user speed data that indicates a current speed, historical average speed, or historical range of speeds at which a user of the user device travels over some period of time (as gleaned from, for example, inertial sensor ;
creating rules for the surfacing of the cards by group for display (Jesensky Figs. 1-39; col 6. [line 5], a card generated by a card producer may include card content intended for , 
the cards resulting from evaluation of card definitions in accordance with one or more of the collected facts (Jesensky Figs. 1-39; col. 15 [line 65] – col. 16 [line 24], the card may be tailored to the new device context 200 resulting from the change in device context; col. 28 [line 36], FIG. 6 is a hybrid system and process flow diagram illustrating generation and presentation of new or updated cards in response to a change in device use context; col. 28 [line 49], at operation 604, the device agent 206 may send the updated contextual data to the device service 240 in the form of a request for new or updated cards; col. 28 [line 54] – col. 29 [line 13], the device service 240 may make a call to the context service 242 to update stored contextual data (facts); listeners may include one or more card producers that generate cards that may be affected by the change in device location; a particular card producer 248 may detect the changed device location and may query a data source 655, at operation 614, for updated card content that is pertinent to the new device location; if the producer 248 generates a weather-related card, the producer 248 may query a weather service for a current or future weather forecast associated with the new device location (card resulting from evaluation of the card definition in accordance with one or more facts); col. 12 [line 39], card content 124 and/or the card content 126 may be displayed in accordance with templates from which the corresponding cards are generated; the card content 126 for the meal-reminder card may include, for example, a map image 128 displaying a proposed route from a current location to a restaurant as well as one or more selectable widgets 130 that may cause various actions to be triggered);
one of generating or modifying one of the card definitions substantively in response to receiving one or more facts and in accordance with one or more of the rules; configuring dynamically the generated or modified card definition for evaluation (Jesensky Figs. 1-39; col. 28 [line 54] – col. 29 [line 13], if the producer 248 generates a weather-related card, the producer 248 may query a weather service for a current or future weather forecast associated with the new device location (indicating card definition is generated in response to real time contextual information); upon receiving the updated card content from the data source 655, the ;
and serving the configured card definitions (Jesensky Figs. 1-39; col. 29 [line 14], upon creating the new/updated card, the card producer 248 may call an API to push the new/updated card to the card service 244; at operation 618, the card service 244 may store the new/updated card 660; at operation 620, the card service 244 may notify the device service 240 of the new/updated card; at operation 622, the device service 240 may make a call to the card service 244 to fetch the new/updated card; at operation 624, the device service 240 may send the new/updated card to the device agent 206; at operation 626, the device agent 206 may notify listeners of the availability of the new/updated card; at operation 628, the updated card content for the current device location may be rendered in a UI 222 of the card client 220; col. 11 [lines 5-47], as shown in FIG. 1, one or more card producers 102 (remote or local) may generate one or more cards 104; communicate the cards 104 to a device agent 108 hosted on a user device 118)
However, Jesensky fails to expressly disclose in real time.  In the same field of endeavor, Sherwin teaches:
in real time (Sherwin Figs. 1-8; [0028], a card updater to update the multiple widget cards within the feed based on real time events; [0050], updating the multiple widget cards within the feed based on real time events; [0068], system 100 comprises a product card system 10; [0069], system 100 may use a web-based architecture implemented on servers; product card system 10 may comprise a feed displayer 107; [0282],feed displayer 107 may comprise a card updater 1075; [0320], card feed displayer 107 may support a card feed which includes cards 70 based on real-time updated info from system 100 (live cards); [0321], card updater 1075 may update cards during their display in the feed; card updater 1075 may also use pre-defined rules as stored in repository 11f, rules under which card 70 may be updated cards 70 may appear or disappear based on the updated information and that their presentation and priority within the feed may be affected by this live data; [0322], cards 70 may be affected by real-time updated information from system 100; these cards may be known as live cards 70; card updater 1075 may as a result, add or remove such cards 70 to/from a feed or may change their presentation or sort order; card updater 1075 may turn such a live card 70 into an interactive card 70 )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated in real time as suggested in Sherwin into Jesensky.  Doing so would be desirable because there are drawbacks in prior art card systems which may be improved (see Sherwin [0060-0061]).  Additionally, content of cards may be affected by real-time information (see Sherwin [0322]).  Thus it would be beneficial to enable the system to provide the user with the most contextually relevant card information at a time when the information would be most useful to the user, thereby improving the usefulness of the information.

	Regarding claim 2, Jesensky in view of Sherwin teaches all the limitations of claim 1, further comprising:
wherein the rules engine is configured to deposit the received one or more facts in a cache (Jesensky Figs. 1-39; col. 28 [line 49], at operation 604, the device agent 206 may send the updated contextual data to the device service 240 in the form of a request for new or updated cards; col. 28 [line 54] – col. 29 [line 13], at operation 608, the device service 240 may make a call to the context service 242 to update stored contextual data to indicate the change in device location; at operation 610, the context service 242 may store the updated contextual data 650)

	Regarding claim 3, Jesensky in view of Sherwin teaches all the limitations of claim 1, further comprising:
wherein the rules engine is configured to set, to an existing card definition, one or more variants that represent a dynamic variable in the surfaced card corresponding to the existing card definition (Jesensky Figs. 1-39; col. 15 [line 65] – col. 16 [line 24], while the card may be tailored to the new device context 200 resulting from the change in device context, the card may nonetheless specify additional constraints that need not be related to the change in device context and which need to be met in order to present card content of the card; the device 200 may leverage the rules engine 208 to determine whether such additional constraints are satisfied before delivering the card for presentation by the card client 220; a card producer 248 may generate multiple instances of a card object, each instance specifying different constraints (e.g., different contextual conditions) that may need to be met before the associated card content can be presented; col. 6 [line 5], a card generated by a card producer may include card content and card metadata; the card may be generated using a template that may define the organization, formatting, size, and type of card content that can be presented; col. 8 [line 26]), constraints are specified in the card metadata (see also Fig. 13); col. 7 [line 4], a card producer may produce multiple instances of a card, with each instance having a different card instance identifier but the same card identifier; different instances of a card may correspond to different 
and include one or more of customer-specific unique facts and customer-nonspecific non-unique facts (Jesensky Figs. 1-39; col. 28 [line 54] – col. 29 [line 13], a particular card producer 248 may detect the changed device location and may query a data source 655, at operation 614, for updated card content that is pertinent to the new device location; col. 4 [line 18], contextual data received from one or more context sources may include location data that indicates a current location of a user device, historical device locations over some period of time, and so forth; the contextual data may further include time data that includes a date/timestamp indicating a current date and/or time; user speed data that indicates a current speed, historical average speed, or historical range of speeds at which a user of the user device travels over some period of time (as gleaned from, for example, inertial sensor data); calendar data that indicates appointments or tasks scheduled on a calendar of the user device; data identifying voice calls or electronic communications (e.g., SMS messages, e-mails, instant messages, social networking messages, etc.) received over some period of time, and so forth; col. 14 [line 47], a card producer 248 may also query the context service 242 for contextual data; col. 36 [line 26], FIG. 21 depicts an example calendar card 2108 and an example order tracking card 2100; col. 9 [line 29], in generating or updating card content for a card, a card producer may utilize settings data; the user may be provided with a capability to specify various values reflected in the settings data; the settings data may indicate a desired language; a desired unit system (e.g., metric vs. English system); desired activities, interests, content, or the like; a desired ordering of card types, and so forth (customer specific unique facts); col. 4 [line 

Regarding claim 10, claim 10 contains substantially similar limitations to those found in claim 3.  Consequently, claim 10 is rejected for the same reasons.

	Regarding claim 4, Jesensky in view of Sherwin teaches all the limitations of claim 3, further comprising:
wherein the rules engine is configured to assign, to the one or more variants of the existing card definition, respective scores that affect priority of surfacing of the card (Jesensky Figs. 1-39; col. 15 [line 65] – col. 16 [line 24], a card producer 248 may generate multiple instances of a card object; col. 6 [line 5], a card generated by a card producer may include card content and card metadata; the card may be generated using a template that may define the organization, formatting, size, and type of card content that can be presented; col. 7 [line 4], a 
Sherwin further teaches:
weights (Sherwin Figs. 1-8; [0068], System 100 comprises a product card system 10; [0069], system 100 may use a web-based architecture implemented on servers; product card system 10 may comprise a feed displayer 107; [0312], card filterer 1072 and card feed prioritizer 1073 may depend on weights which may be gradually modified by card feed displayer 107 based on the user's use of system operations or associated actions; a (repetitive) use of a "hide this card" or "don't show cards like this anymore" would lower the priority of a specific card type, or cause it to be filtered out altogether (weights assigned to variants of existing cards); [0322], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated weights as suggested in Sherwin into Jesensky.  Doing so would be desirable because there are drawbacks in prior art card systems which may be improved (see Sherwin [0060-0061]).  Additionally, weighting based on the individual user's history is the optimal way to estimate the preferences of user (see Sherwin [0311]).

Regarding claim 11, claim 11 contains substantially similar limitations to those found in claim 4.  Consequently, claim 11 is rejected for the same reasons.

Regarding claim 5, Jesensky in view of Sherwin teaches all the limitations of claim 4, further comprising:
wherein the rules engine is configured to: set, to the existing card definition, a conditional statement that evaluates to affect priority of or determine surfacing of the card; and change dynamically the rank assigned to one of the one or more variants based on the condition in the conditional statement being met upon receiving the one or more facts (Jesensky Figs. 1-39; col. 15 [line 65] – col. 16 [line 24], a card producer 248 may generate multiple instances of a card object; col. 6 [line 5], a card generated by a card producer may include card content and card metadata; the card may be generated using a template that may define the organization, formatting, size, and type of card content that can be presented; col. 7 [line 4], a card producer may produce multiple instances of a card, with each instance having a different card instance identifier but the same card identifier; different instances of a card may correspond to different versions of a card with different card content relevant to different contextual conditions 

weight (Sherwin Figs. 1-8; [0068], system 100 comprises a product card system 10; [0069], system 100 may use a web-based architecture implemented on servers; product card system 10 may comprise a feed displayer 107; [0312], card filterer 1072 and card feed prioritizer 1073 may depend on weights which may be gradually modified by card feed displayer 107 based on the user's use of system operations or associated actions (facts; a (repetitive) use of a "hide this card" or "don't show cards like this anymore" would lower the priority of a specific card type (condition), or cause it to be filtered out altogether (weights assigned to variants of existing cards changed dynamically based on facts); [0322], cards 70 may be affected by real-time updated information from system 100; these cards may be known as live cards 70; card updater 1075 may as a result, add or remove such cards 70 to/from a feed or may change their presentation or sort order (weight dynamically changed based on facts); [0294], the rule specifies a score delta (addition/subtraction) applied to the score of card 70 when the specific interaction takes place; having a rule for each system operation and card type/sub-type; [0295-0302]; when the user performs a system operation for which a rule exists in repository 11, the accumulated score table is updated according to the delta score; [0304], card feed prioritizer 1073 may take the card sub-type, look it up in the relevant accumulated score table instance and take the score modification number S; it may multiply S by a pre-defined weight W (weight is dynamically changed based on facts); see also [0304], weighting sub-types/variants; see also [0311])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated weight as suggested in Sherwin into Jesensky.  Doing so would be desirable because there are drawbacks in prior art card systems which may be improved (see Sherwin [0060-0061]).  Additionally, weighting based on the individual user's history is the optimal way to estimate the preferences of user (see Sherwin [0311]).

Regarding claim 12, claim 12 contains substantially similar limitations to those found in claim 5.  Consequently, claim 12 is rejected for the same reasons.

Regarding claim 6, Jesensky in view of Sherwin teaches all the limitations of claim 1, further comprising:
wherein at least one of the one or more received facts relates to an aggregated user identifier (Jesensky Figs. 1-39; col. 7 [line 21], the card metadata may further include a customer identifier that may indicate a particular user for whom the card is intended, and a device identifier that may indicate a particular device on which the card is to be presented; if no device identifier is specified, the card may be presented on any device associated with the customer identifier (aggregated user identifier for a plurality of devices); card producers may not be required to store customer and/or device identifiers; these identifier(s) may be provided to the card producer in association with the contextual data (facts relate the aggregated user identifier); see also col. 9 [line 43] and col. 16 [line 63] – col. 17 [line 18], identifier of aggregated user feedback received as a fact; examiner note: as described in the specification [0046], an aggregated user identifier managed by a communications carrier, such as T-Mobile ID (TM); a communications carrier may manage identifier requests by mapping one or more devices, cellular or WIFI or otherwise to a user identifier)

Regarding claim 13, claim 13 contains substantially similar limitations to those found in claim 6.  Consequently, claim 13 is rejected for the same reasons.

Regarding claim 9, Jesensky in view of Sherwin teaches all the limitations of claim 8, further comprising:
further comprising serving the configured card definition (Jesensky Figs. 1-39; col. 29 [line 14], upon creating the new/updated card, the card producer 248 may call an API to push 

Regarding claim 16, Jesensky in view of Sherwin teaches all the limitations of claim 15, further comprising:
receiving an input to change one or more of the rules; and modifying the card definition substantively in accordance with the input (Jesensky Figs. 1-39; col. 8 [line 52] – col. 9 [line 28], various feedback data may be collected by the card client (or the client card library); the feedback data may indicate one or more user interactions with the card content); the card producer may utilize the feedback data to update the card content with the goal of increasing positive user sentiment towards the card content; col. 9 [line 29], a card producer may utilize settings data to improve the personalization and/or contextual relevance of a card to a user; the user may be provided with a capability to specify various values reflected in the settings data; the settings data may indicate a desired language; a desired unit system (e.g., metric vs. English system); desired activities, interests, content, or the like; a desired ordering of card types, and so forth; default settings may be used if the user has not specified settings values; if the registered address of a device is in Sunnyvale, Calif., the user's favorite sports teams may default to the 49ers and the Giants; col. 9 [line 43], card metadata for a card associated with a particular card identifier may include a score generated by the producer that reflects a perceived degree of contextual relevance and/or personalization of the card content to a particular user; the producer may update the score assigned to a card based on received feedback data; col. 9 
Sherwin further teaches:
in real time (Sherwin Figs. 1-8; [0028], a card updater to update the multiple widget cards within the feed based on real time events; [0050], updating the multiple widget cards within the feed based on real time events; [0068], system 100 comprises a product card system 10; [0069], system 100 may use a web-based architecture implemented on servers; product card system 10 may comprise a feed displayer 107; [0282], feed displayer 107 may comprise a card updater 1075; [0320], card feed displayer 107 may support a card feed which includes cards 70 based on real-time updated info from system 100 (live cards); [0321], card updater 1075 may update cards during their display in the feed; card updater 1075 may also use pre-defined rules as stored in repository 11f, rules under which card 70 may be updated cards 70 may appear or disappear based on the updated information and that their presentation and priority within the feed may be affected by this live data; [0322], cards 70 may be affected by real-time updated information from system 100; these cards may be known as live cards 70; card updater 1075 may as a result, add or remove such cards 70 to/from a feed or may change their presentation or sort order; card updater 1075 may turn such a live card 70 into an interactive card 70 )


Regarding claim 17, Jesensky in view of Sherwin teaches all the limitations of claim 16, further comprising:
wherein the modifying of the card definition is in response to user activity indicated in the input to change one or more of the rules (Jesensky Figs. 1-39; col. 8 [line 52] – col. 9 [line 28], various feedback data may be collected by the card client (or the client card library); the feedback data may indicate one or more user interactions with the card content); the card producer may utilize the feedback data to update the card content with the goal of increasing positive user sentiment towards the card content; col. 9 [line 29], a card producer may utilize settings data to improve the personalization and/or contextual relevance of a card to a user; the user may be provided with a capability to specify various values reflected in the settings data; the settings data may indicate a desired language; a desired unit system (e.g., metric vs. English system); desired activities, interests, content, or the like; a desired ordering of card types, and so forth. In certain example embodiments, default settings may be used if the user has not specified settings values; if the registered address of a device is in Sunnyvale, Calif., the user's favorite sports teams may default to the 49ers and the Giants; col. 9 [line 43], card metadata for a card associated with a particular card identifier may include a score generated by the producer that reflects a perceived degree of contextual relevance and/or personalization 

Regarding claim 18, Jesensky in view of Sherwin teaches all the limitations of claim 17, further comprising:
wherein the input indicates that a user insubstantially interacts with the surfaced card (Jesensky Figs. 1-39; col. 8 [line 52] – col. 9 [line 28], various feedback data may be collected by the card client (or the client card library); the feedback data may indicate one or more user interactions with the card content); the feedback data may indicate an amount of time the card content was displayed by the card client, whether the card was dismissed (e.g., swiped away), an amount of time that elapsed between presentation of the card content and dismissal of the card (insubstantially interacts); the card producer may utilize the feedback data to update the card content with the goal of increasing positive user sentiment towards the card content; the feedback data indicates that the user dismissed the card after a short period of time (insubstantially interacts); col. 9 [line 43], card metadata for a card associated with a particular card identifier may include a score generated by the producer that reflects a perceived degree of contextual relevance and/or personalization of the card content to a particular user; the 

Regarding claim 19, Jesensky in view of Sherwin teaches all the limitations of claim 17, further comprising:
wherein the input indicates that a user opts out of the surfaced card (Jesensky Figs. 1-39; col. 33 [line 39], a user may be able to select a setting to selectively turn on or off the presentation of cards based on the card type identifier; a user may select a setting instructing a card client to always exclude presentation of weather-related cards; col. 17 [lines 19 - 63], settings data 226 may indicate a desired language; a desired unit system (e.g., metric vs. English system); desired activities, interests, content, or the like; a desired ordering of card types, and so forth; the card service 244 may transmit the settings data 226 to a card producer 248 that produces cards intended for the user (e.g., card 216) to permit the card producer 248 to utilize the settings data 226 to improve the personalization of the card content of the cards generated for the user; col. 18 [line 11], any number of other forms of data (e.g., the settings data 226, the contextual data 246, the customer data 214, etc.) may be provided as input to the ranking model 262 to generate or update the ranking for the card 216)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over J Jesensky in view of Sherwin in further view of Penilla et al. (US 20170103327 A1, published 04/13/2017), hereinafter Penilla.

Regarding claim 20, Jesensky in view of Sherwin teaches all the limitations of claim 15.  Sherwin further teaches:
detecting usage preferences in the one or more facts by machine learning; wherein the creating of rules changes in real time in response to changes in the detected usage preferences (Sherwin Figs. 1-8; [0282], feed displayer 107 may comprise a card updater 1075; [0291], card feed displayer 107 may implement card filtering and prioritization by learning from user 60 about his interests during ongoing usage (real-time); [0311], the individual user's history is the optimal way to estimate the preferences of user 60; card feed displayer 107 may use AI analyzer 11 (based for example on a deep learning algorithm) to determine the best way to integrate the individual user and various group-based scores; [0322], cards 70 may be affected by real-time updated information from system 100; these cards may be known as live cards 70; card updater 1075 may as a result, add or remove such cards 70 to/from a feed or may change their presentation or sort order (real-time))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated detecting usage preferences in the one or more facts by machine learning; and the creating of rules changes in real time in response to changes in the detected usage preferences as suggested in Sherwin into Jesensky.  Doing so would be desirable because there are drawbacks in prior art card systems which may be improved (see Sherwin [0060-0061]).  Additionally, content of cards may be affected by real-time information (see Sherwin [0322]).  Thus it would be beneficial to enable the system to provide the user with the most contextually relevant card information at a time when the information would be most useful to the user, thereby improving the usefulness of the information.
However, Jesensky in view of Sherwin fails to expressly disclose patterns.  In the same field of endeavor, Penilla teaches:
patterns (Penilla Figs. 1-43; [0003], processing rules to identify when conditions exist in particular contexts to generate recommendations, alerts, send or make settings, or generally 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated patterns as suggested in Penilla into Jesensky in view of Sherwin.  Doing so would be desirable because preferences of the user can be learned over time by examining use patterns of the user, which are signals indicating actual preferences by the user (see Penilla [0197]).  Additionally, learned data and patterns are used to build a learning database that can grow to include richer data over time (see Penilla [0213]).  Additionally, preferences can change over time as the user's preferences change or user input selections made change over time (see Penilla [0244]).

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 3-5, 8, 10-12, 15, and 20 and the cancellation of claims 7 and 14.

Regarding independent claims 1, 8, and 15, applicant alleges that the term substantively is definite for referring to the substance of something (see remarks p. 9).  Examiner respectfully disagrees.  See included NPL document of the definition of the word substantively from merriam-webster.com (captured by the Internet Archive on 03/13/2018, prior to the effective filing date of the invention), indicating that substantively is (2): considerable in amount or numbers, substantial.  The specification does not provide a standard for ascertaining substantive modifications, and one of ordinary skill in the art would not be reasonably apprised of the amount of modification required to be considerable in amount or substantial.  
Applicant alleges that the term insubstantially is definite because it may mean rarely or never (see remarks p. 10).  Examiner respectfully disagrees.  While the specification does provide two examples ([0182], never or rarely) of what insubstantially may mean, the specification does not provide a standard for ascertaining how few interactions in a time frame are rare, and one of ordinary skill in the art would not be reasonably apprised how rarely the interaction must occur to be considered insubstantial.  
Regarding independent claim 1, the Applicant alleges that Jesensky in view of Sherwin as described in the previous Office action, does not explicitly teach generates card definitions for groups of cards according to respective themes or concepts; receives a request for a card definition that describes data and functionality of a card surfaced for display in accordance with one or more rules, the cards resulting from evaluation of the card definition in accordance with one or more facts; set rules for the surfacing of the cards by group; or one of generate or modify the requested card definition substantively and in real time in response to receiving the one or more facts and in accordance with one or more of the rules, as has been amended to the claim.  Examiner respectfully disagrees.

Specifically, applicant alleges that device agent 108 may utilize a rules engine 110, also on the user device 118, to evaluate contextual data to determine whether the contextual data satisfies constraints of the card (see remarks pp. 11-12).  As the card producers 102 provide the cards 104 to the rules engine 110 (which is on the user device 118), Jesensky does not disclose that rules engine 110 performs the limitations of claim 1.  Examiner respectfully disagrees.  Jesensky does disclose a rules engine on a user device to evaluate contextual data to determine whether the contextual data satisfies the constraint(s) of the card (see Fig. 1 and col. 11 [line 24]).  However, as described in the rejection above Jesensky further describes a server comprising an engine that generates card definitions for groups of cards according to respective themes or concepts (Figs. 1-39; col. 11 [lines 5-58] col 6. [line 5], col. 6 [line 42], col. 33 [line 16], col. 7 [line 4], col. 33 [line 46], col. 13 [line 1]), receives a request for a card definition that describes data and functionality of a card surfaced for display in accordance with one or more rules, the card resulting from evaluation of the card definition in accordance with one or more facts (Figs. 1-39; col 6. [line 5], col. 7 [line 39], col. 15 [line 65] – col. 16 [line 24], col. 28 [line 36] 
Applicant further alleges Sherwin does not teach real-time updating of a card definition (see remarks p. 12).   Examiner respectfully disagrees.  Claim 1 indicates a card definition describes data and functionality of a card.  Jesensky is considered to teach generating or modifying the requested card definition substantively in response to receiving the one or more facts and in accordance with one or more of the rules (Figs. 1-39; col. 28 [line 54] – col. 29 [line 13], col. 15 [line 65] – col. 16 [line 24]).  Specifically, Jesensky discloses that card definitions including data and functionality (Figs. 1-39; col 6. [line 5], col. 12 [line 39]) can be generated or modified and configured as the user’s context changes (col. 15 [line 65] – col. 16 [line 24]), such as due to real-time location data (col. 28 [line 54] – col. 29 [line 13]).  Sherwin clarifies that a server may update card data and functionality in real-time based to display real-time information (Figs. 1-8; [0028], [0050], [0068-0069], [0282], [0320-0322]), thereby improving the system of Jesensky by providing the user with the most contextually relevant card information at a time when the information would be most useful to the user.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Thus, the combination of Jesensky and Sherwin is considered to teach claim 1.
Similar arguments have been presented for claims 8 and 15 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-7, 9-14, and 16-20 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 8, and 15.  However, as discussed above, Jesensky and Sherwin is considered to teach claims 1, 8, and 15, and consequently, claims 2-7, 9-14, and 16-20 are rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Raffle (US 20140098102 A1) discloses generating card definitions for groups of cards according to respective themes or concepts ([0040-0041], [0161]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143